The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to the phrase “reflective material” as used in the claims, examiner makes the following findings.  It is noted that instant paragraphs [0007] and [0009] of the instant specification teach that one or both confinement layers include a reflective material or an opaque material.  This teaching is repeated in paragraphs [0030] and [0032] of the instant specification with respect to confinement layer 13 which is the bottom confinement layer shown in the figures.  Paragraph [0035] of the instant specification teaches that the light guiding substrate can be glass or resin.  Examiner looked to find if the material usable for the optical confinement layers were further defined in terms of the materials that are usable for those layers and found that no specific materials are taught by the instant disclosure.  However, instant paragraph [0033] teaches that there is a relationship between the refractive index of the confinement layers and the light guiding substrate so that the light can be “totally reflected within the light guiding substrate”.  Instant paragraph [0031] teaches that both confinement layers can be light transmissive.  When that is the case, the refractive index of the light transmissive material is smaller than the refractive index of the light guiding layer.  
Because the instant specification fails to clearly define/limit what constitutes a reflective material and also clearly teaches that a refractive index relationship between the material from which the light guiding substrate and the confinement layers are made can cause the light to be “totally reflected” in the light guiding substrate, examiner will treat all confinement layer materials that would cause the light to be “totally reflected in the light guiding substrate as within the scope of the reflective material as used in the claims.  On this basis, for examination purposes, examiner will treat a confinement layer that is light transmissive and has a lower refractive index than the light guiding substrate as a confinement layer made from a reflective material.  Examiner will also treat layers that form a mirror or a reflecting surface at the interface of the confinement layer and the light guiding substrate as confinement layers made from a reflective material.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Negami (US 6,432,364).  With respect to claim 1 in figures 1-8 and their associated description Negami teaches a biological detection chip having a light guiding substrate (7) having a top surface, a bottom surface opposite to the top surface, and a side surface between the top surface and the bottom surface (see at least figure 1 with its associated description); and a biosensitive membrane on the top surface of the light guiding substrate (layers 15, 17 and 19 in figure 6A).  The device also has a first optical confinement layer (9) on the top surface of the light guiding substrate and a second optical confinement layer (5) on the bottom surface of the light guiding substrate, wherein the first optical confinement layer has an opening (13) exposing the light guiding substrate, and wherein the biosensitive membrane is located within the opening (see column 10, lines 8-42 regarding the materials of the light guiding substrate and the confinement layers so that the light guiding substrate will serve as the waveguide.  The first optical confinement layer and the second optical confinement layer comprise a light transmissive material (glass), and wherein a refractive index of the light transmissive material is smaller than a refractive index of the light guiding substrate (see at least column 10, lines 8-42).  Because of the relationship in refractive index between the light guiding substrate and the second confinement layer, the second confinement layer is made from a reflective material.  Thus claim 1 is anticipated.  With respect to claims 3, at least column 10, lines 8-42 teach that the first confinement layer comprises a light transmissive material (glass), and wherein a refractive index of the light transmissive material is smaller than a refractive index of the light guiding substrate.  With respect to claim 5, the relationship in refractive index between the light guiding substrate and the first confinement layer, the first confinement layer is made from a reflective material.  With respect to claim 6, the biosensitive membrane, 19, of the biological detection chip is one of an antibody probe, an enzyme probe, and a DNA probe (see at least the paragraph bridging columns 10-11).  With respect to claim 7, the light guiding substrate is one of glass and resin (see at least column 10, lines 8-42).  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 4,608,344) in view of Negami as described above.  With respect to claim 1 in figures 13-17 and their associated description Carter teaches a biological detection chip having a light guiding substrate (41,71) having a top surface, a bottom surface opposite to the top surface, and a side surface between the top surface and the bottom surface (see at least figure 15 with its associated description); and a biosensitive membrane on the top surface of the light guiding substrate (depositing a film of reactive species on the face of waveguide 41, see at least column 18, lines 15-41).  Carter also teaches a counter plate 42 maintained in an accurately controlled relationship with the light guiding substrate to create a space 41a for holding an analyte containing solution in contact with the light guiding substrate.  Figures 9 and 10a-10b show a container/cuvette for the same purpose in another embodiment of the device.   Carter does not teach the claimed light confinement layers along with the opening used to expose the light guiding layer.  
With respect to claims 1, 3 and 5, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the biological detection chip of Carter with light confinement layer as taught by Negami because of the ability to create discrete locations for the biosensitive membrane and have more than one biosensitive membranes in contact with the sample as taught by Negami.  
With respect to claim 6, the biosensitive membrane (the film of reactive species) of the biological detection chip is one of an antibody probe, an enzyme probe, and a DNA probe (see at least column 8).  With respect to claim 7, the light guiding substrate is one of glass and resin (see at least column 17, lines 33-39, glass, quartz or a microscope slide).  With respect to claim 8, column 18, lines 15-41 teach a detecting method using the biological detection chip of claim 1, the method including before contacting a sample to be detected with the biosensitive membrane, introducing a light for detection from one end of the light guiding substrate and detecting an exit light from the other end of the light guiding substrate to obtain a reference signal characterizing the exit light (adjusting for full transmission from detector 58); contacting the sample to the biosensitive membrane; after contacting the sample to be detected with the biosensitive membrane, detecting the exit light to obtain a detection signal characterizing the exit light; and obtaining an information of an objective molecule corresponding to the biosensitive membrane in the sample to be detected based on a change of the detection signal with respect to the reference signal.  Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the Carter in view of Negami biological detection chip for the same purpose to obtain similar results.  With respect to claim 9, the reference signal and the detection signal are light power (intensity, the controls are adjusted for zero response or full transmission, column 18, lines 21-24)).  With respect to claim 10, the information comprises a concentration of the objective molecule (see column 18, lines 35-37).  With respect to claim 11, after obtaining the detection signal, obtaining the concentration of the objective molecule based on a dependency relationship between the detection signal obtained in advance and the concentration of the objective molecule (column 18, lines 31-37, the data are recorded and computed against standard data obtained from calibrating samples).  This same disclosure is also anticipatory of claim 12 (also see column 3, lines 49-63, column 13, lines 32-53 and at least example 3).  With respect to claim 13, column 17, lines 42-50, teach that the light source is a monochromatic light source (a He-Ne laser).  With respect to claims 18 and 19 which are dependent from claims 6 and 7 and claim a method equivalent to claim 8, they are obvious based on the obviousness described above with respect to claims 6-8.  
Since the method steps of claims 8, 15 and 17 are similar and depend from claims 1, 3 and 5, respectively, and because the structure of claims 1, 3, and 5 are obvious over Carter in view of Negami, the corresponding changes to the methods of claims 15 and 17 are also obvious for the above reasons given for the obviousness of claim 8.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art relates to various sensors using light guiding substrates.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797